DETAILED ACTION   

1.	The Office Action is in response to Application 17401424 filed on 08/13/2021. Claims 1-19 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17401424 filed on 08/13/2021.
Priority #			 Filling Data			 Country
10-2016-0117900	             2016-09-13			  KR

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6. 	Claim 1 -9, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-9, 18 of US Patent US 11128862 indicated below.  
For Claim 1-9, although the conflicting claims are not identical, they are not patentably distinct from claim 1-9  of US Patent US 11128862, because they both are dealing with image decoding method.  As clearly indicated in the table below, each claimed limitations of claim 1 -9 of the current application are anticipated by the corresponding limitations of claim 1-9, 18 of the reference patent.


Current Application
 US 11128862
Claim 1:

An image decoding method, comprising: 
deriving an intra prediction mode of a current block; 
deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines; 
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference sample; 
and deriving a reconstructed block for the current block based on the prediction block of the current block, wherein the deriving the reference sample of intra prediction for the current block comprises: 
determining whether an upper boundary of the current block is an upper boundary of a current coding tree block or not; 
and selecting a reference sample line for deriving the reference sample among the plurality of reference sample lines based on the determination, and wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines
Claim 2’s limitations:
wherein different number of reference sample lines are used according to whether the boundary of the current block is the boundary of the current coding tree block 
Claim 3’s limitations:
wherein, in case the boundary of the current block is not the boundary of the current coding tree block, the reference sample is derived using the first reference sample line and a second reference sample line of the current block among the plurality of reference sample lines 

Claim 4’s limitations:

wherein the intra prediction mode of the current block is derived based on an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block 
Claim 5’s limitations:
wherein the intra prediction mode of the current block is derived based on a statistic value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block. 
Claim 6’s limitations:
wherein all of a maximum value and a minimum value are used as the statistic value.

Claim 7’s limitations:
wherein the deriving the intra prediction mode of the current block comprises: decoding a first flag indicating whether the intra prediction mode is identical to a mode included in a first Most Probable Mode (MPM) list including at least one mode; and determining the mode included in the first MPM list as the intra prediction mode when the first flag is a first value. 
Claim 8’s limitations:
wherein the deriving the intra prediction mode of the current block comprises: configuring a second MPM list including at least one mode when the first flag is a second value; decoding index information indicating a mode identical to the intra prediction mode of the current block; and deriving the intra prediction mode of the current block using the second MPM list and the index information. 

Claim 9’s limitations:
the determining whether the boundary of the current block is the boundary of the current coding tree block or not is characterized by determining whether the boundary of the current block is overlapped with the boundary of the current coding tree block or not, and in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines. 

Claim 1 

An image decoding method, comprising: 

deriving an intra prediction mode of a current block; 

deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines; 


and generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein the deriving the reference sample of intra prediction for the current block comprises: 

claim 18’s limitation:
used to reconstruct an image

determining whether an upper boundary of the current block is an upper boundary of a current coding tree block or not; 

and selecting a reference sample line for deriving the reference sample among the plurality of reference sample lines based on the determination, wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines

Claim 2’s limitations:

wherein different number of reference samples lines are used according to whether the boundary of the current block is the boundary of the current coding tree block 

Claim 3’s limitations:

wherein, in case the boundary of the current block is not the boundary of the current coding tree block, the reference sample is derived using the first reference sample line and a second reference sample line of the current block among the plurality of reference sample lines 


Claim 4’s limitations:


wherein the intra prediction mode of the current block is derived based on an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block. 

Claim 5’s limitations:

wherein the intra prediction mode of the current block is derived based on a statistic value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block. 

Claim 6’s limitations:
wherein all of a maximum value and a minimum value are used as the statistic value. 

Claim 7’s limitations:
wherein the deriving the intra prediction mode of the current block comprises decoding a first flag indicating whether the intra prediction mode is identical to a mode included in a first Most Probable Mode (MPM) list including at least one mode; and determining the mode included in the first MPM list as the intra prediction mode when the first flag is a first value. 

Claim 8’s limitations:
wherein the deriving the intra prediction mode of the current block comprises configuring a second MPM list including at least one mode when the first flag is a second value; decoding index information indicating a mode identical to the intra prediction mode of the current block; and deriving the intra prediction mode of the current block using the second MPM list and the index information. 



Claim 9’s limitations:
the determining whether the boundary of the current block is the boundary of the current coding tree block or not is characterized by determining whether the boundary of the current block is overlapped with the boundary of the current coding tree block or not, and in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines. 




7. 	Claim 10 -17, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 10-17, 18 of US Patent US 11128862 indicated below.  
For Claim 10 -17, although the conflicting claims are not identical, they are not patentably distinct from claim 10 -17 of US Patent US 11128862, because they both are dealing with image encoding method.  As clearly indicated in the table below, each claimed limitations of claim 10 -17 of the current application are anticipated by the corresponding limitations of claim 10-17, 18 of the reference patent.

Current Application
 US 11128862
Claim 10:

An image encoding method comprising:
determining an intra prediction mode of a current block; deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines; 
generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference sample; 
and deriving a reconstructed block for the current block based on the prediction block of the current block, wherein the deriving the reference sample of intra prediction for the current block comprises: 
determining whether an upper boundary of the current block is an upper boundary of a current coding tree block or not; 
and selecting a reference sample line for deriving the reference sample among the plurality of reference sample lines based on the determination, and wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines.
Claim 11’s limitations:
wherein different number of reference sample lines are used according to whether the boundary of the current block is the boundary of the current coding tree block.

Claim 12’s limitations:
wherein, in case the boundary of the current block is not the boundary of the current coding tree block, the reference sample is derived using the first reference sample line and a second reference sample line of the current block among the plurality of reference sample lines.
Claim 13’s limitations:

wherein the intra prediction mode of the current block is encoded based on an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block.
Claim 14’s limitations:
wherein the intra prediction mode of the current block is encoded based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block. 
Claim 15’s limitations:
further comprising encoding the intra prediction mode of the current block, wherein the encoding the intra prediction mode comprises: determining whether the intra prediction mode is identical to a mode included in a first Most Probable Mode (MPM) list including at least one mode; and encoding a first flag having a first value in case the intra prediction mode is identical to a mode included in the first MPM list.

Claim 16’s limitations:
wherein the encoding the intra prediction mode comprises: configuring a second MPM list including at least one mode in case the intra prediction mode is not identical to a mode included in the first MPM list; determining an index indicating a mode identical to the intra prediction mode of the current block among modes included in the second MPM list; and encoding the first flag having a second value and the index. 
Claim 17’s limitations:
wherein, the determining whether the boundary of the current block is the boundary of the current coding tree block or not is characterized by determining whether the boundary of the current block is overlapped with the boundary of the current coding tree block or not, and in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines. 
Claim 10: 

An image encoding method, comprising: 

determining an intra prediction mode of a current block; deriving a reference sample of intra prediction for the current block from a plurality of reference sample lines; 

and generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference sample, 

claim 18’s limitation:
used to reconstruct an image

wherein the deriving the reference sample of intra prediction for the current block comprises: 



determining whether an upper boundary of the current block is an upper boundary of a current coding tree block or not; 

and selecting a reference sample line for deriving the reference sample among the plurality of reference sample lines based on the determination, wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines.

Claim 11’s limitations:

wherein different number of reference samples lines are used according to whether the boundary of the current block is the boundary of the current coding tree block.

Claim 12’s limitations:

wherein, in case the boundary of the current block is not the boundary of the current coding tree block, the reference sample is derived using the first reference sample line and a second reference sample line of the current block among the plurality of reference sample lines.

Claim 13’s limitations:


wherein the intra prediction mode of the current block is encoded based on an intra prediction mode of a left neighboring block and an intra prediction mode of an upper neighboring block, the left neighboring block being a block adjacent to a lower-left side of the current block and the upper neighboring block being a block adjacent to an upper-right side of the current block. 

Claim 14’s limitations:

wherein the intra prediction mode of the current block is encoded based on a maximum value and a minimum value of the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block. 

Claim 15’s limitations:
further comprising encoding the intra prediction mode of the current block, wherein the encoding the intra prediction mode comprises determining whether the intra prediction mode is identical to a mode included in a first Most Probable Mode (MPM) list including at least one mode; and encoding a first flag having a first value in case the intra prediction mode is identical to a mode included in the first MPM list. 

Claim 16’s limitations:
wherein the encoding the intra prediction mode comprises configuring a second MPM list including at least one mode in case the intra prediction mode is not identical to a mode included in the first MPM list; determining an index indicating a mode identical to the intra prediction mode of the current block among modes included in the second MPM list; and encoding the first flag having a second value and the index. 


Claim 17’s limitations:
wherein, the determining whether the boundary of the current block is the boundary of the current coding tree block or not is characterized by determining whether the boundary of the current block is overlapped with the boundary of the current coding tree block or not, and in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines. 






8. 	Claim 18 -19, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 18-19 of US Patent US 11128862 indicated below.  
For Claim 18  -19, although the conflicting claims are not identical, they are not patentably distinct from claim 18 -19 of US Patent US 11128862, because they both are dealing with non-transitory computer-readable recording medium storing a bitstream which is received and decoded by an image decoding apparatus and used to reconstruct an image.  As clearly indicated in the table below, each claimed limitations of claim 18  -19 of the current application are anticipated by the corresponding limitations of claim 18  -19 of the reference patent.

Current Application
 US 11128862
Claim 18:

A non-transitory computer-readable recording medium storing a bitstream which is received and decoded by an image decoding apparatus and used to reconstruct an image, 
wherein the bitstream comprises information on prediction of a current block, the information on prediction of the current block is used to derive an intra prediction mode of the current block, 
a reference sample used for the intra prediction is derived from a plurality of reference sample lines, the intra prediction mode of the current block is used to generate a prediction block by performing intra prediction for the current block, and the prediction block of the current block is used to derive a reconstructed block, 

wherein a reference sample line used for deriving the reference sample is selected from the plurality of reference sample lines based on whether an upper boundary of the current block is an upper boundary of a current coding tree block, 
wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines.
Claim 19’s limitations:
wherein, the reference sample line is selected from the plurality of reference sample lines based on whether the boundary of the current block is overlapped with the boundary of the current coding tree block, in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines..

Claim 18: 


A non-transitory computer-readable recording medium storing a bitstream which is received and decoded by an image decoding apparatus and used to reconstruct an image, 

wherein the bitstream comprises information on prediction of a current block, the information on prediction of the current block is used to derive an intra prediction mode of the current block, 
the intra prediction mode of the current block is used to generate a prediction block by performing intra prediction for the current block, 

a reference sample used for the intra prediction is derived from a plurality of reference sample lines, 




and wherein a reference sample line used for deriving the reference sample is selected from the plurality of reference sample lines based on whether an upper boundary of the current block is an upper boundary of a current coding tree block, 


wherein, in case the upper boundary of the current block is the upper boundary of the current coding tree block, the reference sample is derived using a first reference sample line adjacent to the current block among the plurality of reference sample lines.

Claim 19’s limitations:

wherein, the reference sample line is selected from the plurality of reference sample lines based on whether the boundary of the current block is overlapped with the boundary of the current coding tree block, in case the boundary of the current block is overlapped with the boundary of the current coding tree block, the reference sample is derived using the first reference sample line adjacent to the current block among the plurality of reference sample lines..






9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423